Title: From John Quincy Adams to Abigail Smith Adams, 28 July 1814
From: Adams, John Quincy
To: Adams, Abigail Smith



My Dear Mother.
Ghent 28 July 1814.

I had the good fortune of sending a single letter from this place to England, in time to go by the Saratoga, a Cartel which sailed about the middle of this Month for New–York, and that letter was my last go to you. I hope it will reach you safely for it is the only opportunity by which I can expect that you will have heard from me, almost since the beginning of this Year—For the letters which in my last I told you I had left in Sweden to go by a Swedish Vessel then about to sail from Gothenburg to Boston, were returned to me, the day before yesterday—That Vessel was stopped after she had actually sailed, in consequence of information of the Blockade, declared by Admiral Cochrane in April.—I shall also send this letter to England, that if any new chance of conveying it to America should occur there, the opportunity may not be lost.—I suppose the John Adams will sail in the course of the next Month, and by that ship it is my intention of to write you again.
I mentioned in my last that all my Colleagues, excepting Mr Gallatin were here—He arrived on the 6th: of this Month, since which we have been waiting only for the arrival of the British Commissioners—Some notice has been taken in the House of Commons of the delay of their departure—The Report of it as published in the English Newspapers is so confused that it is not easy to collect even the substance of what was said on the occasion—It appears only that in answer to some remarks of Mr Whitbread, Lord Castlereagh stated there was no unwillingness on the part of the British Government to enter upon this Negotiation—That it was intended their Commissioners should arrive here when the whole American Mission here should be assembled; and that by his last advices from Paris, Mr Gallatin was still there— This debate was on the 20th of this Month—Mr Gallatin has been here from the 6th: and his arrival had been mentioned in all the English Public Prints.—The Chancellor of the Exchequer in the same debate said that the War with America was not likely soon to terminate, and might lead to a considerable scale of expence—The same opinion appears to be universal in England.
I wrote you from Reval the circumstances in which I left my family at St. Petersburg, and the intention of Mr. Smith to embark with his family for Gothenburg as soon as the Navigation should open, with the view of returning to America by the first opportunity from that place—I then supposed he might reach Gothenburg in time to return by the vessel which should bring out Mr Clay and Mr Russell—or if not, by some neutral Vessel fitted out from Sweden, of which  there had been several the last Season.—In consequence of the removal of the Negotiation to this place, the John Adams came to the Texel, and in consequence of the new Blockade of the American Coast, the fitting out of neutral Vessels from Sweden for the United States was stopped—I therefore wrote from Gothenburg, advising that Mr Smith should come, not there, but to the Texel.—My letters were received, but  I know not whether Mr Smith found it possible to procure a passage to the Texel. I have hoped he would arrive there in time to go by the John Adams, and she will probably not sail before the 20th: of next Month—I am still not without hopes that he will be able to go by that Vessel, or by the Neptune, now at Antwerp.
The last Letter I have from my wife is dated 24. June—She had removed into the Country near St: Petersburg, by the advice of the Physician, who considered it absolutely necessary for Charles’s health. I have written to her, requesting her to procure half a dozen bottles of the Riga Balsam if it is to be obtained. It is singular however, that having been myself much afflicted with the Rhumatism almost every Winter since I have been in Russia, the Riga Balsam has never been recommended to me, and I never heard of the medicine untill I found it mentioned in your Letter.—My health during the latter part of the last Winter was very bad, and I had a slight attack of the Jaundice—My Journey has in this respect been serviceable to me, and my health is now very good.
The sudden tranquility produced by the general Peace in Europe, contrasts remarkably with the convulsive state of this quarter of the Globe during the last twenty five Years—We now know what was meant by the generosity and Magnanimity of the Allies towards France—The Emperor Alexander alone, has forfeited none of the pledges he had given to the world; his moderation and Magnanimity have been real, and are universally acknowledged.—The state of Europe is still unsettled, and an expectation of new Dissensions, and even Wars is entertained by many very well informed Persons on this Continent—But Lord Castlereagh has promised Europe, a long, profound, unsuspicious Peace, and although that is saying more than I believe the Event will warrant, I do not think there is any immediate prospect of a new European War—The Peace between France and the allies was concluded on the 30th: of May, and then a Congress was to assemble in two Months from that time at Vienna, to settle what was still to be arranged—Since then the meeting of the Congress has been postponed untill the 20th 21st of October—In the mean time the four great Powers keep their forces on the War Establishment—It appears that the Congress will not meet untill they have agreed upon the Basis of the new Balance which this Congress is to give to Europe. It has been said that this Basis was already agreed upon, but that is doubtful. The desire and the necessity for Peace are however universal, and as Great Britain will be the Umpire of all the pretenions of all the Allies, and as she has not neither interest nor motive for making a War between them, there is no real prospect that any War will arrive—Without England, none of them is in a situation to carry on a War—
The projected marriage between the Hereditary Prince of Orange, and the Princess Charlotte of Wales, you know has been broken off—The Princess herself is said to have been lately placed in a state of restraint if not of confinement, and denied even the use of pens, ink and paper—This affair and that of Lord Cochrane, are now almost the only things that engage the attention of the People of England , a Nephew of the Admiral now commanding on the American Station, son of a Peer of the Realm, member of Parliament for the City of Westminster, and a knight of the Bath, has been convicted of swindling, sentenced to the Pillory, and expelled from the House of Commons. The Electors of Westminster have, without opposition, returned again the same Lord Cochrane, to represent them in Parliament; on their full and undoubting conviction of his Innocence—The question is whether this whole Transaction redounds most to the honour of the British Courts of Justice, of their Peerage, of their knighthoods, of their Parliament, or of their popular Elections?
I am ever affectionately your’s.
A.